Mr. Chief Justice Breese delivered the opinion of the Court: This case, which was an action of assumpsit upon a promissory note, was tried by the court without a jury, and a verdict for the plaintiff, for the balance due upon the note, and judgment accordingly, a motion for a new trial having been denied. To reverse this- judgment, the record is brought here by appeal, and various errors assigned, none of which have. any foundation. The first error is, for admitting the note in evidence. The defendant objected to admitting the note in evidence when it was offered, without assigning any reason for his objection, and we can perceive none. That the finding of the court is against the evidence in the cause does not clearly appear, inasmuch as it was quite contradictory, both parties being swonq together with other witnesses, and the court adjudged the weight of the evidence to be with the plaintiff, and that is the opinion of this court. We cannot say, therefore, that the court decided so manifestly against the weight of the evidence, as to justify the interposition of this court. The judgment must be affirmed. Judgment affirmed.